    Case: 1:20-cv-03591 Document #: 40 Filed: 08/04/20 Page 1 of 2 PageID #:234




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

OUYEINC LTD.,
                                                 Case No.: 1:20-cv-03591
                               Plaintiff,
v.                                               Judge: Honorable John Robert Blakey
INDIVIDUALS, PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS                      Magistrate Judge: Honorable Gabriel A. Fuentes
IN SCHEDULE "A",

                                Defendants.


                   CONSENT MOTION TO WITHDRAW
         DEFENDANTS’ MOTION FOR SUMMARY JUDGEMENT AND
     MOTION TO DISSOLVE EX PARTE TEMPORARY RESTRAINING ORDER

       OUYEINC Ltd., (“Plaintiff”) and Lifestance, Lansley, Naturalrays-offical, Regalico,

Avaii, Vennco, GlinLA (collectively, “Defendants”) have reached a settlement agreement to

resolve the issues in this matter.

       Defendants hereby respectfully move the Court to withdraw their motion for summary

judgment and motion to dissolve the ex parte temporary restraining order, filed on July 20, 2020.

Defs.’ Motion, Dkt. No. 23.



                                                      Respectfully Submitted:


 Date: 08/04/2020                                     /s/ He Cheng

                                                      He Cheng, Esq.
                                                      Tao Liu, Esq.
                                                      Wei Yang, Esq.

                                                      Tianyu Law PLLC
                                                      745 5th Ave. Ste 500
                                                      New York, NY, 10151
                                                      Attorney for Defendant
    Case: 1:20-cv-03591 Document #: 40 Filed: 08/04/20 Page 2 of 2 PageID #:235




                                CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on this August 4, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, and service was perfected on all counsel of

record and interested parties through this system, which will deliver a true and correct copy of

the foregoing documents via CM/ECF.




 Date: 08/04/2020                                      /s/ He Cheng

                                                       He Cheng

                                                       Tianyu Law PLLC
                                                       745 5th Ave. Ste 500
                                                       New York, NY, 10151
                                                       Attorney for Defendant
